Per Curiam.
We think the sums fixed by the referee as past damages and as the value of the plaintiff’s easements are not excessive, and are supported by the evidence. The other questions presented arise in consequence of exceptions to the admission and exclusion of testimony. We think that all of the questions have been passed upon by prior adjudications of this court in favor of the respondents, and that no error was committed by the referee that requires us to reverse the judgment. The judgment should be affirmed, with costs.